Title: To George Washington from Henrich Wilmans, 28 February 1790
From: Wilmans, Henrich
To: Washington, George



Most Honorable Sir!
Bremen 28 febr. 1790

Your Exellence Letter dated Nw York the 12th October last, I have well receivd, and it gives me Pleasure to see that You are Pleasd with me sending the Gardiner, who I hope will behave him selff to Your Exellencys satisfaction.
The linnen Weaver I had formerly engaged declined to go, and it was obmitted in mention it in my last letter, however I have since endeavourd to git one, tho not as yet Succeeded, because I would wisch to have one who could make Diaper and Tabel linnen likewises, and Your Exellency may depend that in the Cours of this year I shall send one of those abilities intirely to Your liking—either for the Potomack or Baltimore as ships Opportunity best offers.
the Gardeners Wife is determined to follow her husband, and she is a Woman who can be of great service to Your Exellence Lady as she is capable in every respect.

The Emperor Died the 20 of this month, and probably a general War on this Continent may take Place. I have the Honour to remain with due regard Most Honorble Sir Your Exellence most hbe and Obd. servt

Henrich Wilmans

